Case 4:21-cv-00631-SDJ-KPJ Document 8-2 Filed 09/10/21 Page 1 of 35 PageID #: 149




                       EXHIBIT 2
     Case 4:21-cv-00631-SDJ-KPJ Document 8-2 Filed 09/10/21 Page 2 of 35 PageID #: 150


Stephen Quezada

From: Michael <michaelsmoates@gmail.com>
Sent: Thursday, August 12, 2021 2:34 PM
To: Stephen Quezada
Subject: Re: [EXTERNAL] Emails
Attachments: Screen Shot 2021-08-12 at 2,31.33 PM.png; Screen Shot 2021-08-12 at 2.32.06 PM.png




Just a couple quick notes.


1. The withdrawal should say complete removal from transcript. I am not interested in being penalized under
the 6 drop rule. In the alternative, I am willing to accept a grade ofNR - Not Reported under the catalog so long
as it is not computed in my gpa.
2.1 want to be protected against any records or statements that have the ability to bring a negative light on me.
Can literally be one line saying "LSC agrees not to criticize the student or release any information to any
individual or organization regarding this dispute or settlement except as required by law or court order."
3. There needs to be some language that says I reserve the right to claim from the first agreement in the nutrition
course... for example, if I bring a claim under the nutrition class I am allowed to use the facts of the college
disability services letter. But I agree to dismiss all other claims. I do not believe this will be an issue since I am
so close to finishing but I want to cover my bases.
4. Does the college admit this document is exempt from the Texas Public Information Act?


Also, in good faith I have already rescinded my request under the PIA requests.


Thanks!



On Thu, Aug 12, 2021 at 1:45 PM Stephen Quezada <squezada(%grayreed.com> wrote:


 Michael,




 Attached for your review and signature is the agreement. Please let me know if you have any questions.




 Thanks.




 Stephen Quezada
 Counsel
 Tel 713.986.7215 | Fax 713.730.5985 | squezada@gravreed.com
 1300 Post Oak Blvd., Suite 2000 | Houston, TX 77056
 grayreed.com | Connect with me on Linkedln


 Board Certified - Labor & Employment Law
 Texas Board of Legal Specialization
       Case 4:21-cv-00631-SDJ-KPJ Document 8-2 Filed 09/10/21 Page 3 of 35 PageID #: 151


       GRAY REED.
CONFIDENTIALITY NOTICE: This electronic transmission and any attachments constitute confidential information which is
intended only for the named recipient(s) and may be legally privileged. If you have received this communication in error, please
contact the sender immediately. Any disclosure, copying, distribution or the taking of any action concerning the contents of
this communication by anyone other than the named recipient(s) is strictly prohibited.




From: Michael Moates <michaelsmoates@Rmail.com>
Sent: Thursday, August 12, 2021 10:54 AM
To: Stephen Quezada <squezada@Rrayreed.com>
Subject: Re: [EXTERNAL] Emails




Awesome! I look forward to seeing it.




If you need anything further let me know.


Sent from my iPhone




Michael Moates, RBT, CPI


Doctor of Education Student \ Fielding Graduate University


Master of Arts in Interdisciplinary Studies Student \ Liberty University


Senior Member, Civil Air Patrol, US Air Force Auxiliary


State of Texas Commissioned Notary Public


(817) 999-7534 \ mmoates(a),email.fieldins-edti




 "Yesterday is not ours to recover but tomorrow is ours to win or lose." - President Lyndon B. Johnson




"When I was a baby child, good and bad was just a game, many years and many triumphs, they proved
to me they not the same"
Case 4:21-cv-00631-SDJ-KPJ Document 8-2 Filed 09/10/21 Page 4 of 35 PageID #: 152

  On Aug 11, 2021, at 7:48 PM, Stephen Quezada <squezada@grayreed.com> wrote:




  Michael,




  The supplemental release will be noted in the first release.




  Stephen Quezada
  Counsel
  Tel 713.986.7215 | Fax 713.730.5985 | squezada(S)Rrayreed.com
  1300 Post Oak Blvd., Suite 2000 | Houston, TX 77056
  Rrayreed.com I Connect with me on Linkedln


  Board Certified - Labor & Employment Law
  Texas Board of Legal Specialization


  <logo_a83735f8-80ca-4a7b-81ad-3201a2d49899.jpg>




  CONFIDENTIALITY NOTICE: This electronic transmission and any attachments constitute confidential information which is
  intended only for the named recipient(s) and may be legally privileged. If you have received this communication in error, please
  contact the sender immediately. Any disclosure, copying, distribution or the taking of any action concerning the contents of
  this communication by anyone other than the named recipient(s) is strictly prohibited.




  From: Michael Moates <michaelsmoates@Rmail.com>
  Sent: Wednesday, August 11, 2021 6:14 PM
  To: Stephen Quezada <squezada@gravreed.com>
  Subject: Re: [EXTERNAL] Emails




  I have one more quick request I'm sure you were probably going to do but just to cover bases.




  Saying I have the right to sign the second contract at the conclusion of the class will be in the
  first contract?

  Michael Moates, MA, QMHP-T, RBT, CPI
  Doctor of Education Student | Fielding Graduate University
  Senior Member, Civil Air Patrol, US Air Force Auxiliary
  State of Texas Commissioned Notary Public
  (817) 999-7534 | mmoates@email.fieldine.edu

  L<-i TQ Safe Zone
  ACAOKMIC ll/^yjKIIW.^ETOWfR
Case 4:21-cv-00631-SDJ-KPJ Document 8-2 Filed 09/10/21 Page 5 of 35 PageID #: 153




        On Aug 11,2021,at 5:29 PM, Stephen Quezada <squezada(%gravreed.com>
       wrote:




        Michael,




        I reviewed your emails regarding the THECB and DOJ with LSC. I believe we can resolve
        this matter provided that we release any such claims associated with those complaints,
        have your further agreement to waive any recovery that may be associated with those
        filings, and have a promise from you that there are no other claims pending. Please let
        me know if this is acceptable.




        Stephen Quezada
        Counsel
        Tel 713.986.7215 | Fax 713.730.5985 | squezadaffflRrayreed.com
        1300 Post Oak Blvd., Suite 2000 | Houston, TX 77056
        Rrayreed.com | Connect with me on Linkedin


        Board Certified - Labor & Employment Law
        Texas Board of Legal Specialization
        <logo_a83735f8-80ca-4a7b-81ad-3201a2d49899.jpg>
        CONFIDENTIALITY NOTICE: This electronic transmission and any attachments constitute confidential information
        which is
        intended only for the named recipient(s) and may be legally privileged. If you have received this communication in
        error, please
        contact the sender immediately. Any disclosure, copying, distribution or the taking of any action concerning the
        contents of
        this communication by anyone other than the named recipient(s) is strictly prohibited.




        From: Michael Moates <michaelsmoates@gmail.com>
        Sent: Wednesday, August 11, 2021 12:54 PM
        To: Stephen Q.uezada <squezada@Rrayreed.com>
        Subject: Re: [EXTERNAL] Emails
Case 4:21-cv-00631-SDJ-KPJ Document 8-2 Filed 09/10/21 Page 6 of 35 PageID #: 154

       Understood. Thank you. That was my biggest concern. I have no problem with
       you guys doing what you need to do and I totally respect that. I just think we
       finally have a good solution and didn't want to miss out on that.




        Thank you for your time and due diligence.


        Michael Moates, MA, QMHP-T, RBT, CPI
        Doctor of Education Student | Fielding Graduate University
        Senior Member, Civil Air Patrol, US Air Force Auxiliary
        State of Texas Commissioned Notary Public
        (817) 999-7534 | mmoatesfSiemail.fieldine.edu

        L'-s TQ Safe Zone
        A C A I) E M I C ls!Bi.8BSBfflffi^




                  On Aug 11, 2021, at 12:45 PM, Stephen Quezada
                  <squezada(a),grayreed.com> wrote:




                  Hi, Michael,




                  As I stated in my prior email, I needed to look into the additional
                  complaints. I do not anticipate those being a problem, but I have been
                  in and out of meetings all morning. I will take a look and be in touch. I
                  think that we are close to giving a final OK, but just need to do some
                  due diligence. I can tell you this, the current proposed terms are not
                  going to be yanked off the table at 5pm.




                  Stephen Quezada
                  Counsel
                  Tel 713J386J215 | Fax 713^7305985 | squezada@Brayreed.com
                  1300 Post Oak Blvd, Suite 2000 | Houston, TX 77056
                  Rrayreed.com | Connect with mean Linkedln


                   Board Certified - Labor & Employment Law
                  Texas Board of Legal Specialization
Case 4:21-cv-00631-SDJ-KPJ Document 8-2 Filed 09/10/21 Page 7 of 35 PageID #: 155

             <logo_a83735f8-80ca-4a7b-81ad-3201a2d49899.jpg>
             CONFIDENTIALITY NOTICE: This electronic transmission and any attachments constitute
             confidential information which is
             intended only for the named recipients) and may be legally privileged. If you have received this
             communication in error, please
             contact the sender immediately. Any disclosure, copying, distribution or the taking of any action
             concerning the contents of
             this communication by anyone other than the named recipient(s) is strictly prohibited.




             From: Michael Moates <michaelsmoates@gmail.com>
             Sent: Wednesday, August 11, 2021 12:37 PM
             To: Stephen Q.uezada <squezada@Rrayreed.com>
             Subject: Re: [EXTERNAL] Emails




              Stephen,




              Just to clarify. Now that I have said I'll accept the offer based on
              our phone conversation are we still trying to rush to get this done
              by 5 ? Or is there some wiggle room?


              Sent from my iPhone




              Michael Moates, RBT, CPI


              Doctor of Education Student \ Fielding Graduate University

              Ivtaster of Arts in Interdisciplinary Studies Student \ Liberty
              University


              Senior Member, Civil Air Patrol, US Air Force Auxiliary


              State of Texas Commissioned Notary Public


              (817) 999-7534 \ mmoates(a),email. fieldins. edu




              "Yesterday is not ours to recover but tomorrow is ours to win or
              lose." - President Lyndon B. Johnson




              "When I was a baby child, good and bad was just a game,
              many years and many triumphs, they proved to me they not
              the same"
Case 4:21-cv-00631-SDJ-KPJ Document 8-2 Filed 09/10/21 Page 8 of 35 PageID #: 156




                   On Aug 11, 2021, at 10:10 AM, Michael Moates
                   <michaelsmoates(aigmail.com> wrote:


                   For all the complaints, it was the text of the
                   petition facts. Again, I'm not even sure that I
                    submitted it now. I do remember looking at the
                   website though.


                    Sent from my iPhone




                    Michael Moates, RBT, CPI


                    Doctor of Education Student \ Fielding Graduate
                    University


                    Master of Arts in Interdisciplinary Studies Student
                     Liberty University

                    Senior Member, Civil Air Patrol, US Air
                    Force Auxiliary


                    State of Texas Commissioned Notary Public


                    (817) 999-7534 \ mmoates(a),emcnl. fieldins. edu




                     Yesterday is not ours to recover but tomorrow is
                    ours to win or lose. " - President Lyndon B.
                    Johnson




                    "When I was a baby child, good and bad was
                    just a game, many years and many triumphs,
                    they proved to me they not the same"
Case 4:21-cv-00631-SDJ-KPJ Document 8-2 Filed 09/10/21 Page 9 of 35 PageID #: 157




                         On Aug 11, 2021, at 9:49 AM,
                         Stephen Quezada
                         <squezada(%gravreed.com> wrote:




                         Can you send me what you submitted
                         to the DOJ?




                         Stephen Quezada
                         Counsel
                         Tel 713.986.7215 |
                         Fax 713^7305985 | squezada(a)Rravreed.c
                         om
                         1300 Post Oak Blvd., Suite 2000 | Houston,
                         TX 77056
                         Rrayreed.com | Connect with me on
                         Linked In


                         Board Certified - Labor & Employment
                         Law
                         Texas Board of Legal Specialization


                         <logo_a83735f8-80ca-4a7b-81ad-
                         3201a2d49899.jpg>


                         CONFIDENTIALITY NOTICE: This electronic
                         transmission and any attachments constitute
                         confidential information which is
                         intended only for the named recipient(s) and may be
                         legally privileged. If you have received this
                         communication in error, please
                         contact the sender immediately. Any disclosure,
                          copying, distribution or the taking of any action
                         concerning the contents of
                         this communication by anyone other than the named
                          recipient(s) is strictly prohibited.




                          From: Michael
                          <michaelsmoates@fimail.com>
                          Sent: Tuesday, August 10, 2021 5:41
                          PM
                          To: Stephen Quezada
                          <squezada@grayreed.com>
                          Subject: [EXTERNAL] Emails




                          Hello:
Case 4:21-cv-00631-SDJ-KPJ Document 8-2 Filed 09/10/21 Page 10 of 35 PageID #: 158



                          So I am about to send you three
                          emails. I also made a mistake today.
                          The two emails I read to you were
                          from the same person at the Higher
                          Education Coordinating Board. I
                          can confirm they have closed out
                          the case.




                          I have no documentation from the
                          DOJ and to be honest I am
                          wondering if I even filed a
                          complain there or just used that to
                          try to get help. I'm not sure. How
                          would you like to proceed? I have
                          no case number or anything.




                          Michael Moa+es. RBT, CPI

                          Doctor of Education Student \ Fielding Graduate
                          University


                          Master of Arts in Interdisciplinary Studies Student
                          Liberty University


                          Senior Member, Civil A ir Patrol, US A ir Force A lixiiiary


                          State of Texas Commissioned Notary Public


                          (S17) 999-7534 \ inmoalesdD.eniail./ieldins-ecin




                          "Yesterday /s not ours to
                          recover but tomorrow is ours
                          to win or lose." - President
                          Lyndon B. Johnson




                          "When I was a baby child, good
                          and bad was just a game, many
                          years and many triumphs, they
                          proved to me they not the same"
       Case 4:21-cv-00631-SDJ-KPJ Document 8-2 Filed 09/10/21 Page 11 of 35 PageID #: 159




Michael Moa+es, RBT. CPI
Doctor of Education Sfnc/enf \ Fielding Graduate Vmversity
Master of Arts m Interclisciplmary Studies Student \ Liberty University
Senior Member, Civil Air Patrol, US Air Force Auxiliary
Stale of Texas Commissioned Notary Public
(Sl 7) 999-7534 \ miiioalesffii.eniail.fieldins.edli



"Yesterday is not ours to recover but tomorrow is ours to win or lose." - President Lyndon B.
Johnson

"When I was a baby child, good and bad was just a game, many years and many triumphs, they proved to
me they not the same"




                                                                          10
     Case 4:21-cv-00631-SDJ-KPJ Document 8-2 Filed 09/10/21 Page 12 of 35 PageID #: 160


Stephen Quezada

From: Michael <michaelsmoates@gmail.com>
Sent: Thursday, August 12, 2021 2:47 PM
To: Stephen Quezada
Subject: Re: [EXTERNAL] Emails



I want to be as flexible as possible in good faith. Therefor, I am willing to accept a withdraw if it is notated with
good cause as outlined here:


https://www.lonestar.edu/drop-limit.htm#What_is_is_not considered_a_drop


On Thu, Aug 12, 2021 at 2:34 PM Michael <michaelsmoates(%gmail.com> wrote:
 Just a couple quick notes.


 1. The withdrawal should say complete removal from transcript. I am not interested in being penalized under
 the 6 drop rule. In the alternative, I am willing to accept a grade ofNR - Not Reported under the catalog so
 long as it is not computed in my gpa.
 2.1 want to be protected against any records or statements that have the ability to bring a negative light on me.
 Can literally be one line saying "LSC agrees not to criticize the student or release any information to any
 individual or organization regarding this dispute or settlement except as required by law or court order."
 3. There needs to be some language that says I reserve the right to claim from the first agreement in the
 nutrition course... for example, if I bring a claim under the nutrition class I am allowed to use the facts of the
 college disability services letter. But I agree to dismiss all other claims. I do not believe this will be an issue
 since I am so close to finishing but I want to cover my bases.
 4. Does the college admit this document is exempt from the Texas Public Information Act?


 Also, in good faith I have already rescinded my request under the PIA requests.


 Thanks!



 On Thu, Aug 12, 2021 at 1:45 PM Stephen Quezada <squezada@grayreed.com> wrote:


  Michael,




  Attached for your review and signature is the agreement. Please let me know if you have any questions.




  Thanks.




  Stephen Quezada
  Counsel
  Tel 713.986.7215 | Fax 713.730.5985 | squezada@Rrayreed.com
  1300 Post Oak Blvd., Suite 2000 | Houston, TX 77056
  gravreed.com | Connect with me on Linkedln
    Case 4:21-cv-00631-SDJ-KPJ Document 8-2 Filed 09/10/21 Page 13 of 35 PageID #: 161


Board Certified - Labor & Employment Law
Texas Board of Legal Specialization



       GRAY RE ED.
CONFIDENTIALITY NOTICE: This electronic transmission and any attachments constitute confidential information which is
intended only for the named recipient(s) and may be legally privileged. If you have received this communication in error, please
contact the sender immediately. Any disclosure, copying, distribution or the taking of any action concerning the contents of
this communication by anyone other than the named recipient(s) is strictly prohibited.




From: Michael Moates <michaelsmoates@gmail.com>
Sent: Thursday, August 12, 2021 10:54 AM
To: Stephen Quezada <SQuezada@Rrayreed.com>
Subject: Re: [EXTERNAL] Emails




Awesome! I look forward to seeing it.




If you need anything further let me know.


Sent from my iPhone




Michael Moates, RBT, CPI


Doctor of Education Student \ Fielding Graduate University


Master of Arts in Interdisciplinary Studies Student \ Liberty University

Senior Member, Civil Air Patrol, US Air Force Auxiliary


State of Texas Commissioned Notary Public


(817) 999-7534 \ mmoates(a),email. fieldi.ns.edu




 "Yesterday is not ours to recover but tomorrow is ours to win or lose." - President Lyndon B. Johnson




"When I was a baby child, good and bad was just a game, many years and many triumphs, they proved
to me they not the same"
Case 4:21-cv-00631-SDJ-KPJ Document 8-2 Filed 09/10/21 Page 14 of 35 PageID #: 162



   On Aug 11, 2021, at 7:48 PM, Stephen Quezada <squezada@grayreed.com> wrote:




   Michael,




   The supplemental release will be noted in the first release.




   Stephen Quezada
   Counsel
   Tel 713.986.7215 | Fax 713.730.5985 | squezada@Rravreed.com
   1300 Post Oak Blvd., Suite 2000 | Houston, TX 77056
   grayreed.com | Connect with mean Linkedln


   Board Certified - Labor & Employment Law
   Texas Board of Legal Specialization


   <logo_a83735f8-80ca-4a7b-81ad-3201a2d49899.jpg>




   CONFIDENTIALITY NOTICE: This electronic transmission and any attachments constitute confidential information which is
   intended only for the named recipient(s) and may be legally privileged. If you have received this communication in error, please
   contact the sender immediately. Any disclosure, copying, distribution or the taking of any action concerning the contents of
   this communication by anyone other than the named recipient(s) is strictly prohibited.




   From: Michael Moates <michaelsmoates(a)gmail.com>
   Sent: Wednesday, August 11, 2021 6:14 PM
   To: Stephen Quezada <squezada@grayreed.com>
   Subject: Re: [EXTERNAL] Emails




   I have one more quick request I'm sure you were probably going to do but just to cover bases.




   Saying I have the right to sign the second contract at the conclusion of the class will be in the
   first contract?


   Michael Moates, MA, QMHP-T, RBT, CPI
   Doctor of Education Student | Fielding Graduate University
   Senior Member, Civil Air Patrol, US Air Force Auxiliary
   State of Texas Commissioned Notary Public
   (817) 999-7534 | mmoates@email.fielding.edu

   L!'i TQ Safe Zone
   ACADEMIC li/'/fAFS'utr.VitWTOTR
Case 4:21-cv-00631-SDJ-KPJ Document 8-2 Filed 09/10/21 Page 15 of 35 PageID #: 163




         On Aug 11, 2021, at 5:29 PM, Stephen Quezada <squezada(%grayreed.com>
         wrote:




         Michael,




         I reviewed your emails regarding the THECB and DOJ with LSC. I believe we can
         resolve this matter provided that we release any such claims associated with those
         complaints, have your further agreement to waive any recovery that may be
         associated with those filings, and have a promise from you that there are no other
         claims pending. Please let me know if this is acceptable.




         Stephen Quezada
         Counsel
         Tel 713^86J215 | Fax 713J305985 | squezada@Rrayreed.com
         1300 Post Oak Blvd, Suite 2000 | Houston, TX 77056
         Rravreed.com I Connect with me on Linkedln


         Board Certified - Labor & Employment Law
         Texas Board of Legal Specialization
         <logo_a83735f8-80ca-4a7b-81ad-3201a2d49899.jpg>
         CONFIDENTIALITY NOTICE: This electronic transmission and any attachments constitute confidential information
         which is
         intended only for the named recipient(s) and may be legally privileged. If you have received this communication in
         error, please
         contact the sender immediately. Any disclosure, copying, distribution or the taking of any action concerning the
         contents of
         this communication by anyone other than the named recipient(s) is strictly prohibited.




         From: Michael Moates <michaelsmoates@gmail.com>
         Sent: Wednesday, August 11, 2021 12:54 PM
         To: Stephen Quezada <squezada@grayreed.com>
         Subject: Re: [EXTERNAL] Emails
Case 4:21-cv-00631-SDJ-KPJ Document 8-2 Filed 09/10/21 Page 16 of 35 PageID #: 164



         Understood. Thank you. That was my biggest concern. I have no problem with
         you guys doing what you need to do and I totally respect that. I just think we
         finally have a good solution and didn't want to miss out on that.




         Thank you for your time and due diligence.

         Michael Moates, MA, QMHP-T, RBT, CPI
         Doctor of Education Student | Fielding Graduate University
         Senior Member, Civil Air Patrol, US Air Force Auxiliary
         State of Texas Commissioned Notary Public
         (817) 999-7534 | mmoates(%email.fielciine.edu

         L i; TQ Safe Zone
         ACADKMICI




                   On Aug 11, 2021, at 12:45 PM, Stephen Quezada
                   <squezada(%grayreed.com> wrote:




                   Hi, Michael,




                   As I stated in my prior email, I needed to look into the additional
                   complaints. I do not anticipate those being a problem, but I have been
                   in and out of meetings all morning. I will take a look and be in touch.I
                   think that we are close to giving a final OK, but just need to do some
                   due diligence. I can tell you this, the current proposed terms are not
                   going to be yanked off the table at 5pm.




                   Stephen Quezada
                   Counsel
                   Tel 713^86J215 | Fax 713J305985 | SQuezada@firayreed.com
                   1300 Post Oak Blvd., Suite 2000 | Houston, TX 77056
                   grayreed.com | Connect with me on Linkedln
Case 4:21-cv-00631-SDJ-KPJ Document 8-2 Filed 09/10/21 Page 17 of 35 PageID #: 165
               Board Certified - Labor & Employment Law
               Texas Board of Legal Specialization
               <logo_a83735f8-80ca-4a7b-81ad-3201a2d49899.jpg>
               CONFIDENTIALITY NOTICE: This electronic transmission and any attachments constitute
               confidential information which is
               intended only for the named recipient(s) and may be legally privileged. If you have received
               this communication in error, please
               contact the sender immediately. Any disclosure, copying, distribution or the taking of any
               action concerning the contents of
               this communication by anyone other than the named recipient(s) is strictly prohibited.




               From: Michael Moates <michaelsmoates@Rmail.com>
               Sent: Wednesday, August 11, 2021 12:37 PM
               To: Stephen Q.uezada <squezada@Rrayreed.com>
               Subject: Re: [EXTERNAL] Emails




               Stephen,




               Just to clarify. Now that I have said I'll accept the offer based on
               our phone conversation are we still trying to rush to get this done
               by 5 ? Or is there some wiggle room?

               Sent from my iPhone




               Michael Moates, RBT, CPI


               Doctor of Education Student \ Fielding Graduate University

               Master of Arts in Interdisciplinary Studies Student \ Liberty
                University


               Senior Member, Civil Air Patrol, US Air Force Auxiliary


                State of Texas Commissioned Notary Public


                (817) 999-7534 \ mmoates(a),email. fielding, edit




                "Yesterday is not ours to recover but tomorrow is ours to win or
                lose." - President Lyndon B. Johnson
Case 4:21-cv-00631-SDJ-KPJ Document 8-2 Filed 09/10/21 Page 18 of 35 PageID #: 166

               "When I was a baby child, good and bad was just a game,
               many years and many triumphs, they proved to me they not
               the same"




                     On Aug 11, 2021, at 10:10 AM, Michael Moates
                     <michaelsmoates@gmail. com> wrote:


                     For all the complaints, it was the text of the
                     petition facts. Again, I'm not even sure that I
                      submitted it now. I do remember looking at the
                     website though.


                      Sent from my iPhone




                      Michael Moates, RBT, CPI


                      Doctor of Education Student \ Fielding Graduate
                      University


                      Master of Arts in Interdisciplinary Studies Student
                       Liberty University

                      Senior Member, Civil Air Patrol, US Air
                      Force Auxiliary


                      State of Texas Commissioned Notary Public


                      (817) 999-7534 \ mnwqtes(a),email.fieldinK.edu




                      "Yesterday is not ours to recover but tomorrow is
                      ours to win or lose. - President Lyndon B.
                      Johnson




                      "When I was a baby child, good and bad was
                      just a game, many years and many triumphs,
                      they proved to me they not the same"
Case 4:21-cv-00631-SDJ-KPJ Document 8-2 Filed 09/10/21 Page 19 of 35 PageID #: 167




                           On Aug 11, 2021, at 9:49 AM,
                           Stephen Quezada
                          <squezada(%grayreed.com> wrote:




                           Can you send me what you submitted
                           to the DOJ?




                           Stephen Quezada
                           Counsel
                           Tel713.986.7215 |
                           Fax 713J3CL5985 | squezada@Rravreed.
                           corn
                           1300 Post Oak Blvd., Suite 2000 |
                           Houston, TX 77056
                           Rrayreed.com | Connect with me on
                           Linked In


                           Board Certified - Labor & Employment
                           Law
                           Texas Board of Legal Specialization


                           <logo_a83735f8-80ca-4a7b-81 ad-
                           3201a2d49899.jpg>


                           CONFIDENTIALITY NOTICE: This electronic
                           transmission and any attachments constitute
                           confidential information which is
                           intended only for the named recipient(s) and may
                           be legally privileged. If you have received this
                           communication in error, please
                           contact the sender immediately. Any disclosure,
                           copying, distribution or the taking of any action
                           concerning the contents of
                           this communication by anyone other than the
                           named recipient(s) is strictly prohibited.




                           From: Michael
                           <michaelsmoates@gmail.com>
                           Sent: Tuesday, August 10, 2021 5:41
                           PM
                           To: Stephen Quezada
                           <squezada@grayreed.com>
                           Subject: [EXTERNAL] Emails
Case 4:21-cv-00631-SDJ-KPJ Document 8-2 Filed 09/10/21 Page 20 of 35 PageID #: 168

                          Hello:




                          So I am about to send you three
                          emails. I also made a mistake
                          today. The two emails I read to
                          you were from the same person at
                          the Higher Education Coordinating
                           Board. I can confirm they have
                           closed out the case.




                           I have no documentation from the
                           DOJ and to be honest I am
                           wondering if I even filed a
                           complain there or just used that to
                           try to get help. I'm not sure. How
                           would you like to proceed? I have
                           no case number or anything.




                           Michael Moates, RBT,
                           CPI
                           Doctor of Education Student \ Fielding Graduate
                           University


                           Master of Arts in Interdisciplinary Studies Slndenl\
                           Liberty University


                           Senior Member. Civil Air Patrol, US Air
                           Force Anxiiiaiy


                           State of Texas Commissioned Notary Public


                           (817) 999-7534 \ inmoaies@,emwlM^dm^edu




                           "Yesterday is not ours to
                           recover but tomorrow is ours
                           to win or /ose." - President
                           Lyndon B. Johnson
       Case 4:21-cv-00631-SDJ-KPJ Document 8-2 Filed 09/10/21 Page 21 of 35 PageID #: 169

                                                                "When I was a baby child, good
                                                                and bad was just a game, many
                                                                years and many triumphs, they
                                                                proved to me they not the same"




 Michael Moa+es, RBT. CPI
 Doctor of Education Student \ Fielding Graduate Universily
 Master of Arts in Interdisciplinary Studies Student \ Liberty University
 Senior Member, Civil Air Patrol, US Air Force Auxiliary
 State of Texas Commissioned Notary Public
 (817) 999-7534 \ mmoatesfai.email.fteldins.edu



 "Yesterday /s not ours to recover but tomorrow is ours to win or lose." - President Lyndon B.
 Johnson

 "When I was a baby child, good and bad was just a game, many years and many triumphs, they proved to
 me they not the same"




Michael Moa+es, RBT, CPI
Doctor of Education Student \ Fielding Graduate University
Master of Arts in Interdisciplinary Studies Student \ Liberty University
Senior Member, Civil Air Patrol, US Air Force Auxiliary
State of Texas Commissioned Notary Public
(817) 999-7534 \ mmoales(a).email.fieldme.edu



"Yesterday is not ours to recover but tomorrow is ours to win or lose." - President Lyndon B.
Johnson

"When I was a baby child, good and bad was just a game, many years and many triumphs, they proved to
me they not the same"




                                                                               10
      Case 4:21-cv-00631-SDJ-KPJ Document 8-2 Filed 09/10/21 Page 22 of 35 PageID #: 170


Stephen Quezada

From: Michael Moates <michaelsmoates@gmail.com>
Sent: Friday, August 13,2021 10:38 AM
To: Stephen Quezada
Subject: Re: [EXTERNAL] [DSO] Michael Moates - BIOL 2420.5017 - MICROBIOLOGY- NON-SC
                          (CRN: 12460) - Notification of Academic Support Services Fall 2021



Perfect!

Michael Moates, MA, QMHP-T, RBT, CP1
Doctor of Education Student | Fielding Graduate University
Senior Member, Civil Air Patrol, US Air Force Auxiliary
State of Texas Commissioned Notary Public
(817) 999-7534 ] mmoates(%email.fieldine.edu

L H TQ Safe Zone
ACADEMIC IsffiiSSBRSEBGSSBS




           On Aug 13, 2021, at 10:33 AM, Stephen Quezada <squezada@grayreed.com> wrote:

           Thanks. I was just about to email you. LSC agrees to the withdrawal for cause provision that you noted. I
           will make that change in the agreement. Thanks.




           Stephen Quezada
           Counsel
           Tel 713^86^215 | Fax 713J305985 | squezada@Rrayreed.com
           1300 Post Oak Blvd, Suite 2000 | Houston, TX 77056
           Rrayreed.com | Connect with me on Linkedln


           Board Certified - Labor & Employment Law
           Texas Board of Legal Specialization
           <logo_a83735f8-80ca-4a7b-81ad-3201a2d49899.jpg>
           CONFIDENTIALITY NOTICE: This electronic transmission and any attachments constitute confidential information which is
           intended only for the named recipient(s) and may be legally privileged. If you have received this communication in error, please
           contact the sender immediately. Any disclosure, copying, distribution or the taking of any action concerning the contents of
           this communication by anyone other than the named recipient(s) is strictly prohibited.




           From: Michael <michaelsmoates@Rmail.com>
           Sent: Friday, August 13, 2021 10:31 AM
           To: Stephen Quezada <squezada@Rrayreed.com>
           Subject: [EXTERNAL] Fwd: Fw: [DSO] Michael Moates- BIOL 2420.5017 - MICROBIOLOGY- NON-SC (CRN:
           12460) - Notification of Academic Support Services Fall 2021
Case 4:21-cv-00631-SDJ-KPJ Document 8-2 Filed 09/10/21 Page 23 of 35 PageID #: 171


 Hey Stephen,


 I just wanted to send this to you. Since you have requested all communication go through you. I
 don't expect to be returning due to our agreement but I thought it might be good for you to know
 so the college doesn't continue to work on this.


 Michael

           Forwarded message
 From: Michael Moates <MMOATES(%mv.lonestar.edu>
 Date: Fri, Aug 13, 2021 at 10:30 AM
 Subject: Fw: [DSO] Michael Moates - BIOL 2420.5017 - MICROBIOLOGY- NON-SC (CRN:
 12460) - Notification of Academic Support Services Fall 2021
  To: michaelsmoates(%gmail.com<michaelsmoates(%gmail.com>




  From: Thomas, Leslieann <Leslieann.Thomas@lonestar.edu>
  Sent: Thursday, August 12, 2021 4:29 PM
  To: Michael Moates <MMOATES@my.lonestar.edu>
  Cc: Dillon, Stephanie <Stephanie.G. Dillon@lonestar.edu>; Williams, Carolyn
  <Carolvn.L.Williams@lonestar.edu>; Molina, Nancy <Nancy.M.Molina@lonestar.edu>
  Subject: RE: [DSO] Michael Moates - BIOL 2420.5017 - MICROBIOLOGY- NON-SC (CRN: 12460) -
  Notification of Academic Support Services Fall 2021



  Hello Mr. Moates,


  Thank you for your email regarding your Faculty Notification Letter. We can update the "Dictionary Use"
  accommodation to be, "A standard electronic English dictionary is required for exams and quizzes,
  except when specific vocabulary is being assessed," but do you have an electronic dictionary, such as a
  Franklin speller? You also have the "No Spelling Reductions" accommodations that stipulates that scores
  cannot be reduced due to spelling errors except when specific course related vocabulary is essential to
  course objectives.


  In regards to your "Extra Time 2.00x" accommodation, can you clarify what you mean by "labs that test
  knowledge?" Do you mean lab practicals? I want to make sure I understand the concern, so that it can
  be addressed accurately.


  For the "Breaks" accommodation, you do not have to start over on an assignment, but time is not
  paused or stopped when breaks occur. However, you should be able to pick back up right where you left
  off before your break.


  Use of the testing center is already included in your Extra Time accommodation however, we will not be
  adding information about remote proctoring or testing into the accommodations, as the need for
  remote proctoring is not a result of a disability, but rather the result of being a distance education
  student. Remote proctoring through the testing center is available to any distance education student
  and is not an accommodation.
Case 4:21-cv-00631-SDJ-KPJ Document 8-2 Filed 09/10/21 Page 24 of 35 PageID #: 172

 With regard to your request regarding the "Medical Device" accommodation, in reviewing the
 information in your file, it doesn't appear that we have any information about your need for the device,
 in particular, that you must control it through your computer and that there isn't another option to do
 that. Please note that we arenot removing this accommodation as it stands on your letter, but only
 needing additional information from your medical provider about your device and how it functions/is
 controlled, so that we can determine if there is a need to adjust or change the accommodation.


 With regard to your statement about taking your exams "with every other student," I wanted to remind
 you that the document you put your comments on is the Facu/fyNotification Letter; therefore the
 statement, "Regarding testing accommodations, we suggest all details...be decided as early as
 possible..." is directed towards the faculty members as a reminder that they need to determine exam
 dates, times, etc. as early as possible (such as posting them on the syllabus). This allows students that
 need to use the testing centers to schedule their exams by the testing center deadlines. Testing center
 scheduling deadlines vary by campus and are typically 2-3 business days before the student is needing to
 take the exam. Because you have chosen to take classes at multiple campuses in the Fall, I would
 encourage you to touch base with the testing centers early so that you know how to schedule your
  exams with each campus' testing center. Each testing center's website is below and the contact
  information is on the website.


      • Cy-Fair: https://www.lonestar.edu/testinR-cyfair.htm
      • Tomball: https://www.lonestar.edu/testinR-tomball.htm
      • University Park: https://www.lonestar.edu/testinR-up.htm


  As you are scheduled to take classes at Cy-Fair and Tomball in addition to University Park, I have
  included counselors from both campuses on this email for clarity and visibility.


  Thank you,


  Leslie Thomas
  Disability Services Manager
  Lone Star College - University Park
  281.290.3738 (v)
  Leslieann.Thomas@LoneStar.edu




  From: Michael Moates <MMOATES@mv.lonestar.edu>
  Sent: Wednesday, August 4, 2021 4:40 PM
  To: Dillon, Stephanie <Stephanie.G. Dillon@lonestar.edu>; Thomas, Leslieann
  <Leslieann.Thomas@lonestar.edu>; LSC-VDAC <LSC-VDAC@lonestar.edu>; Guevara, Alicia
  <Alicia.Guevara@lonestar.edu>
  Cc: Molina, Nancy <Nancy.lVl.Molina@lonestar.edu>
  Subject: Fw: [DSO] Michael Moates - BIOL 2420.5017 - MICROBIOLOGY- NON-SC (CRN: 12460) -
  Notification of Academic Support Services Fall 2021


  Given our issues this current term... please see my edits in red below. I do not agree with these
  terms as they stand.


  Nancy, cc'ing you to keep you in the loop.
Case 4:21-cv-00631-SDJ-KPJ Document 8-2 Filed 09/10/21 Page 25 of 35 PageID #: 173

 From: LoneStar - Disability Services Office (DSO) <noreplv(5)auRusta.accessiblelearninR.com> on behalf
 of Leslieann Thomas <Leslieann.Thomas@lonestar.edu>
 Sent:Tuesday, August 3,2021 5:29 PM
 To: Michael Moates <MMOATES@my.lonestar.edu>
 Subject: [DSO] Michael Moates - BIOL 2420.5017 - MICROBIOLOGY- NON-SC (CRN: 12460) - Notification
 of Academic Support Services Fall 2021



 |<image001.jpg>|

 Fall 2021 - BIOL 2420.5017 - MICROBIOLOGY- NON-SC (CRN: 12460)
 Please be aware that Michael Moates has enrolled in BIOL 2420.5017 - MICROBIOLOGY- NON-SC (CRN:
  12460).

 This letter is to confirm that the student above is registered with Disability Services. The student's
 disability-related information, including affiliation with our office, is considered protected information
  under FERPA and should not be shared with anyone unless there is an educational need to know.


  Disability Services has met with the student, reviewed the information provided, and determined these
  accommodation(s) to be reasonable and appropriate:


      1. Alternative Testing
             o Dictionary Use in Exam/Quizzes
                    A standard electronic (unless more time is to be added for having to search through a
                    printed dictonary) English dictionary is required for exams and quizzes, except when
                    specific vocabulary is being assessed.
              o Extra Time Z.OOx
                    Extended time of double time required for in-person and online exams and other timed
                    assignments (i.e. quizzes) (labs that test knowledge) with the option of going to the
                    Testing Center when taking in-person exams. May not apply to take home exams or
                    other multi-day assignments.
              o Occasional Short Breaks During Testing
                    Occasional short breaks may be needed during exams. Student is reminded to enter and
                    leave rooms discreetly and without disruption to the class. (These breaks must not cost
                    me time during the completion of said exams. I must be permitted to stop and to return
                    without having to start over.)
              o Testing Center Use
                    The student needs to test in the general room (or remotely via webex) of the
                    Assessment/Testing Center for in-person (or remote exams) tests/exams. No extended
                    time is granted. Extra time is granted see the second accomdation.




      2. Course Participation
              o Medical Device/Equipment
                    Student will have medical device/equipment (i.e. oxygen, insulin pump, etc.) with them
                    during class and exams. These devices may occasionally make noise that the student
                    cannot control and may have some technological aspects to function properly.(Requires
                    unrestricted access to my computer. Also, computer will not be recorded due to private
                    information protected by HIPPA. As you stated above "The student's disability-related
                    information, including affiliation with our office, is considered protected information
                    under FERPA and should not be shared with anyone unless there is an educational need
                    to know."'
Case 4:21-cv-00631-SDJ-KPJ Document 8-2 Filed 09/10/21 Page 26 of 35 PageID #: 174

                  No Spelling Reductions
                  Do not reduce scores due to spelling errors, except when spelling of specific course-
                  related vocabulary is essential to the course objectives (e.g., anatomical terms in an A&P
                  Biology course). In such cases, spelling leniency should still be granted for non-course
                  related vocabulary.




 Additional Notification(s) Regarding Student:

     1. CF Online classes
          This Faculty Notification letter covers accommodations for both on-campus and online courses.
          If this is an online class, only accommodations relevant to online classes would be applied. (But
          if the accomdations can be applied in person they must be applied online. There can be no
          discrimination for being an online student.) If you have any questions, please contact the
          Disability Services Provider.
     2. ONLINE CLASSES - Alternative Testing
          Instructors, please be aware that Alternative Testing Accommodations options may include
          items that do not apply in the online environment.(All testing accomdations listed above are to
          be implimented and must be adheared to. There can be no discrimination for being an online
          student in a fully online class.) However, extended testing time does apply in the online
          environment. Please contact your campus DS Provider for questions.
      3. ONLINE CLASSES-Homework
          Online classes; for students receiving time extension on testing, this accommodation does not
          afford the student an extension on homework assignments or projects.
  ** (If number 3 is to be applied we need to have a clisccusion on the term "testing" (quizzes, exams,
  labs, etc) (Also, I then request accomadations for regular classwork as well)




  Lone Star College is committed to providing equitable access to all programs and courses for students
  with disabilities. (The language here does not feel that way. Accomdations should not apply to tests
  only, they sould apply to all assignments. ADA does not just apply to tests. Students should not loose
  accomdations for electing to take classes online, they should gain them.) Your prompt response and
  implementation of the accommodations above will ensure that Lone Star College is following LSC
  policies, LSC Cultural Beliefs, and all required Federal Regulations.


  Regarding testing accommodations, we suggest all details (e.g., exam length, start times, format
  changes, locations) be decided as early as possible, as campus testing centers have scheduling deadlines
  for most accommodation related testing needs. (In accordance with ADA, I will take these exams with
  every other student. While I am willing to plan these I am not willing to do it prior to seeing the class
  syllabus. As every other student is allowed to take the exams at their leasure, I expect the same. I shall
  not be penalized with extra restrictions for being a disabled student.)


  Please contact Disability Services if you have any questions or concerns regarding the implementation or
  appropriateness of an accommodation in your course. Please visit our website for a list of campus
  contacts:https://www.lonestar.edu/accessibility-services-resources.htm


  To view this notification in the Faculty Portal, log-in at:


  htt()s://auRusta.accessiblelearning.com/lonestar/instructor
Case 4:21-cv-00631-SDJ-KPJ Document 8-2 Filed 09/10/21 Page 27 of 35 PageID #: 175


 Stephanie Dillon, MHS, CRC, LPC
  Disability Services Counselor
  Lone Star College-CyFair
  281-290-3533
  281-290-5289 (fax)

  Reference Code: 1




  Michael Moa+es, RBT. CPI
  Doctor of Education Student \ Fiefcimg Gravitate University
  Master of Arts m Interdisciplmary Studies Siuden! \ Liberty University
  Senior Member, Civil Air Patrol, US Air Force Auxiliary
  Stale of Texas Commissioned Notary Public
  (817) 999-7534 \ nnnoales(S.email./ielding.eciu



  "Yesterday /s not ours to recover but tomorrow is ours to win or lose." -
  President Lyndon B. Johnson

  "When I was a baby child, good and bad was just a game, many years and many triumphs,
  they proved to me they not the same"
     Case 4:21-cv-00631-SDJ-KPJ Document 8-2 Filed 09/10/21 Page 28 of 35 PageID #: 176


Stephen Quezada

From: Stephen Quezada
Sent: Friday, August 13, 2021 1:13 PM
To: Michael Moates
Subject: RE: [EXTERNAL] [DSO] Michael Moates - BIOL 2420.5017 - MICROBIOLOGY- NON-SC
                                     (CRN: 12460) - Notification of Academic Support Services Fall 2021
Attachments: Confidential Release Agreement (Moates v. LSC) (Final 8.13.2021) 4840-2676-9398
                                     v.l.pdf




Michael,


Please see the attached revised agreement.


To address your questions directly:




    1. The withdrawal should say complete removal from transcript. I am not interested in being penalized
          under the 6 drop rule. In the alternative, I am willing to accept a grade ofNR - Not Reported under the
          catalog so long as it is not computed in my gpa.


           This is taken care of. I have made the change in the agreement to reflect "good cause." See Paragraph 5.


    2. I want to be protected against any records or statements that have the ability to bring a negative light on
          me. Can literally be one line saying "LSC agrees not to criticize the student or release any information to
          any individual or organization regarding this dispute or settlement except as required by law or court
          order."


          This is tough because LSC is an entity. I have inserted language that LSC shall not make disparaging remarks
           regarding Student via an Official Statement. An "Official Statement" is one that is in writing and approved and
          signed by the Chancellor and General Counsel. See Paragraph 13.


    3. There needs to be some language that says I reserve the right to claim from the first agreement in the
          nutrition course... for example, if I bring a claim under the nutrition class I am allowed to use the facts of
          the college disability services letter. But I agree to dismiss all other claims. I do not believe this will be
           an issue since I am so close to finishing but I want to cover my bases.


           No, per the agreement, we are releasing any and all claims from the date the agreement is signed.


    4. Does the college admit this document is exempt from the Texas Public Information Act?


           I am not making an admission, representation, or a conclusion about this. There are simply too many variables.


I also made a slight revision to Paragraph 6 to reflect that you have already withdrawn the TPIA requests.




Stephen Quezada
Counsel
Tel 713.986.7215 | Fax713.730.5985 | squezada@grayreed.com
1300 Post Oak Blvd., Suite 2000 | Houston, TX 77056
       Case 4:21-cv-00631-SDJ-KPJ Document 8-2 Filed 09/10/21 Page 29 of 35 PageID #: 177

grayreed.com I Connect with mean Linkedln


Board Certified - Labor & Employment Law
Texas Board of Legal Specialization



     ! GRAY REED.
CONFIDENTIALITY NOTICE: This electronic transmission and any attachments constitute confidential information which is
intended only for the named recipient(s) and may be legally privileged. If you have received this communication in error, please
contact the sender immediately. Any disclosure, copying, distribution or the taking of any action concerning the contents of
this communication by anyone other than the named recipient(s) is strictly prohibited.




From: Michael Moates <michaelsmoates@gmail.com>
Sent: Friday, August 13, 2021 10:38 AM
To: Stephen Q.uezada <squezada@grayreed.com>
Subject: Re: [EXTERNAL] [DSO] Michael Moates - BIOL 2420.5017 - MICROBIOLOGY- NON-SC (CRN: 12460) - Notification
of Academic Support Services Fall 2021


Perfect!


Michael Moates, MA, QMHP-T, RBT, CPI
Doctor of Education Student | Fielding Graduate University
Senior Member, Civil Air Patrol, US Air Force Auxiliary
State of Texas Commissioned Notary Public
(817) 999-7534 [ mmoates@email.fieldine.edu

Li; TQ Safe Zone
ACADEMIC [S^SlBS'KiWBBffilH




           On Aug 13, 2021, at 10:33 AM, Stephen Quezada <squezada@grayreed.com> wrote:

           Thanks. I was just about to email you. LSC agrees to the withdrawal for cause provision that you noted. I
           will make that change in the agreement. Thanks.




           Stephen Quezada
           Counsel
           Tel 713^986^7215 | Fax 713J305985 | squezada@Rravreed.com
           1300 Post Oak Blvd, Suite 2000 | Houston, TX 77056
           grayreed.com | Connect with me on Linkedln


            Board Certified - Labor & Employment Law
           Texas Board of Legal Specialization
           <logo_a83735f8-80ca-4a7b-81ad-3201a2d49899.jpg>
           CONFIDENTIALITY NOTICE: This electronic transmission and any attachments constitute confidential information which is
           intended only for the named recipient(s) and may be legally privileged. If you have received this communication in error, please
           contact the sender immediately. Any disclosure, copying, distribution or the taking of any action concerning the contents of
           this communication by anyone other than the named recipients) is strictly prohibited.
Case 4:21-cv-00631-SDJ-KPJ Document 8-2 Filed 09/10/21 Page 30 of 35 PageID #: 178


 From: Michael <michaelsmoates@Rmail.com>
 Sent: Friday, August 13, 2021 10:31 AM
 To: Stephen Q.uezada <sguezada@grayreed.com>
 Subject: [EXTERNAL] Fwd: Fw: [DSO] Michael Moates - BIOL 2420.5017 - MICROBIOLOGY- NON-SC (CRN:
 12460) - Notification of Academic Support Services Fall 2021


 Hey Stephen,


 I just wanted to send this to you. Since you have requested all communication go through you. I
 don't expect to be returning due to our agreement but I thought it might be good for you to know
 so the college doesn't continue to work on this.


 Michael

           Forwarded message
  From: Michael Moates <MMOATES(%my.lonestar.edu>
  Date: Fri, Aug 13, 2021 at 10:30 AM
  Subject: Fw: [DSO] Michael Moates - BIOL 2420.5017 - MICROBIOLOGY- NON-SC (CRN:
  12460) - Notification of Academic Support Services Fall 2021
  To: michaelsmoates(%gmail.com<michaelsmoates(%gmail.com>




  From: Thomas, Leslieann <Leslieann.Thomas@lonestar.edu>
  Sent: Thursday, August 12, 2021 4:29 PM
  To: Michael Moates <MMOATES@mv.lonestar.edu>
  Cc: Dillon, Stephanie <Stephanie.G.Dillon(S)lonestar.edu>; Williams, Carolyn
  <Carolvn.LWilliams@lonestar.edu>; Molina, Nancy <Nancv.iVl.Molina@lonestar.edu>
  Subject: RE: [DSO] Michael Moates - BIOL 2420.5017 - MICROBIOLOGY- NON-SC (CRN: 12460) -
  Notification of Academic Support Services Fall 2021



  Hello Mr. Moates,


  Thank you for your email regarding your Faculty Notification Letter. We can update the "Dictionary Use"
  accommodation to be, "A standard electronic English dictionary is required for exams and quizzes,
  except when specific vocabulary is being assessed," but do you have an electronic dictionary, such as a
  Franklin speiler? You also have the "No Spelling Reductions" accommodations that stipulates that scores
  cannot be reduced due to spelling errors except when specific course related vocabulary is essential to
  course objectives.


  In regards to your "Extra Time 2.00x" accommodation, can you clarify what you mean by "labs that test
  knowledge?" Do you mean lab practicals? I want to make sure I understand the concern, so that it can
  be addressed accurately.


  For the "Breaks" accommodation, you do not have to start over on an assignment, but time is not
  paused or stopped when breaks occur. However, you should be able to pick back up right where you left
  off before your break.
Case 4:21-cv-00631-SDJ-KPJ Document 8-2 Filed 09/10/21 Page 31 of 35 PageID #: 179

 Use of the testing center is already included in your Extra Time accommodation however, we will not be
 adding information about remote proctoring or testing into the accommodations, as the need for
 remote proctoring is not a result of a disability, but rather the result of being a distance education
 student. Remote proctoring through the testing center is available to any distance education student
 and is not an accommodation.


 With regard to your request regarding the "Medical Device" accommodation, in reviewing the
 information in your file, it doesn't appear that we have any information about your need for the device,
 in particular, that you must control it through your computer and that there isn't another option to do
 that. Please note that we arenot removing this accommodation as it stands on your letter, but only
  needing additional information from your medical provider about your device and how it functions/is
 controlled, so that we can determine if there is a need to adjust or change the accommodation.


  With regard to your statement about taking your exams "with every other student/' I wanted to remind
  you that the document you put your comments on is the Focu/tyNotification Letter; therefore the
  statement, "Regarding testing accommodations, we suggest all details...be decided as early as
  possible..." is directed towards the faculty members as a reminder that they need to determine exam
  dates, times, etc. as early as possible (such as posting them on the syllabus). This allows students that
  need to use the testing centers to schedule their exams by the testing center deadlines. Testing center
  scheduling deadlines vary by campus and are typically 2-3 business days before the student is needing to
  take the exam. Because you have chosen to take classes at multiple campuses in the Fall, I would
  encourage you to touch base with the testing centers early so that you know how to schedule your
  exams with each campus' testing center. Each testing center's website is below and the contact
  information is on the website.


      • Cy-Fair: https://www.lonestar.edu/testinR-cyfair.htm
      • Tomball: https://www.lonestar.edu/testing-tomball.htm
      • University Park: https://www.lonestar.edu/testinR-up.htm


  As you are scheduled to take classes at Cy-Fair and Tomball in addition to University Park, I have
  included counselors from both campuses on this email for clarity and visibility.


  Thank you,


  Leslie Thomas
  Disability Services Manager
  Lone Star College - University Park
  281.290.3738 (v)
  Leslieann.Thomas@LoneStar.edu




  From: Michael Moates <MMOATES@my.lonestar.edu>
  Sent: Wednesday, August 4, 2021 4:40 PM
  To: Dillon, Stephanie <Stephanie.G.Dillon@lonestar.edu>; Thomas, Leslieann
  <Leslieann.Thomas@lonestar.edu>; LSC-VDAC <LSC-VDAC@lonestar.edu>; Guevara, Alicia
  <Alicia.Guevara@lonestar.edu>
  Cc: Molina, Nancy <Nancy.M. Molina@lonestar.edu>
  Subject: Fw: [DSO] Michael Moates - BIOL 2420.5017 - MICROBIOLOGY- NON-SC (CRN: 12460)
  Notification of Academic Support Services Fall 2021
Case 4:21-cv-00631-SDJ-KPJ Document 8-2 Filed 09/10/21 Page 32 of 35 PageID #: 180

 Given our issues this current term... please see my edits in red below. I do not agree with these
 terms as they stand.


  Nancy, cc'ing you to keep you in the loop.



  From: LoneStar - Disability Services Office (DSO) <noreply@augusta.accessiblelearning.com> on behalf
  of Leslieann Thomas <Leslieann.Thomas@lonestar.edu>
  Sent:Tuesday, August 3,2021 5:29 PM
  To: Michael Moates <MMOATES@mv.lonestar.edu>
  Subject: [DSO] Michael Moates - BIOL 2420.5017 - MICROBIOLOGY- NON-SC (CRN: 12460) - Notification
  of Academic Support Services Fall 2021



  |<image001.jpg>|


  Fall 2021 - BIOL 2420.5017 - MICROBIOLOGY- NON-SC (CRN: 12460)
  Please be aware that Michael Moates has enrolled in BIOL 2420.5017 - MICROBIOLOGY- NON-SC (CRN:
  12460).

  This letter is to confirm that the student above is registered with Disability Services. The student's
  disability-related information, including affiliation with our office, is considered protected information
  under FERPA and should not be shared with anyone unless there is an educational need to know.


  Disability Services has met with the student, reviewed the information provided, and determined these
  accommodation(s) to be reasonable and appropriate:


      1. Alternative Testing
               o Dictionary Use in Exam/Quizzes
                     A standard electronic (unless more time is to be added for having to search through a
                     printed dictonary) English dictionary is required for exams and quizzes, except when
                     specific vocabulary is being assessed.
               o Extra Time Z.OOx
                     Extended time of double time required for in-person and online exams and other timed
                     assignments (i.e. quizzes) (labs that test knowledge) with the option of going to the
                     Testing Center when taking in-person exams. May not apply to take home exams or
                     other multi-day assignments.
               o Occasional Short Breaks During Testing
                     Occasional short breaks may be needed during exams. Student is reminded to enter and
                     leave rooms discreetly and without disruption to the class. (These breaks must not cost
                     me time during the completion of said exams. I must be permitted to stop and to return
                     without having to start over.)
               o Testing Center Use
                     The student needs to test in the general room (or remotely via webex) of the
                     Assessment/Testing Center for in-person (or remote exams) tests/exams. No extended
                     time is granted. Extra time is granted see the second accomdation.




      2. Course Participation
               o Medical Device/Equipment
                     Student will have medical device/equipment (i.e. oxygen, insulin pump, etc.) with them
                     during class and exams. These devices may occasionally make noise that the student
                                                          5
Case 4:21-cv-00631-SDJ-KPJ Document 8-2 Filed 09/10/21 Page 33 of 35 PageID #: 181

                  cannot control and may have some technological aspects to function properly.(Requires
                  unrestricted access to my computer. Also, computer will not be recorded due to private
                  information protected by HIPPA. As you stated above "The student's disability-related
                  information, including affiliation with our office, is considered protected information
                  under FERPA and should not be shared with anyone unless there is an educational need
                  to know.")

                  No Spelling Reductions
                  Do not reduce scores due to spelling errors, except when spelling of specific course-
                  related vocabulary is essential to the course objectives (e.g., anatomical terms in an A&P
                  Biology course). In such cases, spelling leniency should still be granted for non-course
                  related vocabulary.




 Additional Notification(s) Regarding Student:

      1. CF Online classes
          This Faculty Notification letter covers accommodations for both on-campus and online courses.
          If this is an online class, only accommodations relevant to online classes would be applied. (But
          if the accomdations can be applied in person they must be applied online. There can be no
          discrimination for being an online student.) If you have any questions, please contact the
          Disability Services Provider.
     2. ONLINE CLASSES - Alternative Testing
          Instructors, please be aware that Alternative Testing Accommodations options may include
          items that do not apply in the online environment.(AII testing accomdations listed above are to
          be implimented and must be adheared to. There can be no discrimination for being an online
          student in a fully online class.) However, extended testing time does apply in the online
          environment. Please contact your campus DS Provider for questions.
      3. ONLINE CLASSES - Homework
          Online classes; for students receiving time extension on testing, this accommodation does not
          afford the student an extension on homework assignments or projects.
  ** (If number 3 is to be applied we need to have a disccusion on the term "testing" (quizzes, exams,
  labs, etc) (Also, I then request accomadations for regular classwork as well)




  Lone Star College is committed to providing equitable access to all programs and courses for students
  with disabilities. (The language here does not feel that way. Accomdations should not apply to tests
  only, they sould apply to all assignments. ADA does not just apply to tests. Students should not loose
  accomdations for electing to take classes online, they should gain them.) Your prompt response and
  implementation of the accommodations above will ensure that Lone Star College is following LSC
  policies, LSC Cultural Beliefs, and all required Federal Regulations.


  Regarding testing accommodations, we suggest all details (e.g., exam length, start times, format
  changes, locations) be decided as early as possible, as campus testing centers have scheduling deadlines
  for most accommodation related testing needs. (In accordance with ADA, I will take these exams with
  every other student. While I am willing to plan these I am not willing to do it prior to seeing the class
  syllabus. As every other student is allowed to take the exams at their leasure, I expect the same. I shall
  not be penalized with extra restrictions for being a disabled student.)


  Please contact Disability Services if you have any questions or concerns regarding the implementation or
  appropriateness of an accommodation in your course. Please visit our website for a list of campus
  contacts:https://www.lonestar.edu/accessibility-services-resources.htm
Case 4:21-cv-00631-SDJ-KPJ Document 8-2 Filed 09/10/21 Page 34 of 35 PageID #: 182


 To view this notification in the Faculty Portal, log-in at:


 https;//augusta.accessiblelearning.com/lonestar/instructor




 Stephanie Dillon, MHS, CRC, LPC
 Disability Services Counselor
  Lone Star College-CyFair
  281-290-3533
  281-290-5289 (fax)


  Reference Code: 1




  Michael Moa+es. RBT. CPI
  Doctor of Education Student \ Fielding Graduate University
  Master of Arts in Interdisciplinary Studies Shidenl | Liberty Universily
  Senior Member, Civil A ir Patrol, US A ir Force A nxiliary
  Stale of Texas Commissioned Notary Public
  (817) 999-7534 \ mmocHesSDemail.fielciins.edu



  "Yesterday is not ours to recover but tomorrow is ours to win or lose." -
  President Lyndon B. Johnson

  "When I was a baby child, good and bad was just a game, many years and many triumphs,
  they proved to me they not the same"
     Case 4:21-cv-00631-SDJ-KPJ Document 8-2 Filed 09/10/21 Page 35 of 35 PageID #: 183


Stephen Quezada

From: Michael Moates <michaelsmoates@gmail.com>
Sent: Friday, August 13, 2021 1:57 PM
To: Stephen Quezada
Subject: [EXTERNAL] Signed and Executed
Attachments: Confidential Release Agreement (Moates v. LSC) (Final 8.13.2021) 4840-2676-9398
                               v.l.pdf




Alright, you have a deal!

A couple housekeeping questions.


1.1 assume you will send me a copy once LSC signs?
2. When the class is complete do I send the second agreement to you?
3.1 can't talk about this arrangement per disparagement clause... if a college should ask what the good cause
was... how am I to respond. Can I refer them to the final order by the court?


Thanks!


Sent from my iPhone


Michael Moates, MA, QMHP-T, RBT, CPI
Doctor of Education Student \ Fielding Graduate University
Senior Member, Civil Air Patrol, US Air Force Auxiliary
State of Texas Commissioned Notary Public
(817) 999-7534 \ mmoates(a),email.fieldins.edu


"Yesterday is not ours to recover but tomorrow is ours to win or lose." - President Lyndon B. Johnson


"When I was a baby child, good and bad was just a game, many years and many triumphs, they proved
to me they not the same"
